DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/23/2022.
Claims 1-25 remain pending in the application with claims 15-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 107317544) with provided machine English translation.
Addressing claims 1 and 9-10, Cheng discloses a solar panel support, comprising:
	a buoyant body that supports the solar panel 3.a (figs. 1-2), wherein the buoyant body comprises a parent buoyant body 1 having a coupling hole 1.22 disposed to pass therethrough (fig. 3); and
	a child buoyant body (combination of body 2 and associated bolt screw 11 shown in fig. 19) detachably and fittedly inserted to the coupling hole (the bolt screw of the child buoyant body is inserted to the coupling hole to allow the child buoyant body to be detached and fitted),
	wherein a frame insertion hole (fig. 15 shows the hole insertion hole is formed by the anchor 9), to which a structure frame 3.d connecting and supporting a plurality of buoyant bodies is coupled (fig. 21), is formed at an upper portion of the child buoyant body 2 (fig. 15),
	wherein the structural frame 3.d is inserted over the buoyant body and into the frame insertion hole (fig. 15).

Addressing claim 2, figs. 1 and 15 disclose a plurality of the coupling holes are arranged in vertical and horizontal directions, and the child buoyant bodies are coupled to the coupling holes, respectively.

Addressing claim 3, fig. 11 shows the nut is located on the top side of the insertion hole, which implies that the bolt screw, which is a part of the child buoyant body, is fittedly inserted to the coupling hole from a lower end of the parent buoyant body in an upward direction.

Addressing claim 4, fig. 11 shows the upper surface of the child buoyant body is exposed to an upper surface of the parent buoyant body through the coupling hole, and a lower portion of the child buoyant body is exposed to a lower surface of the parent buoyant body.

Addressing claims 11-12, fig. 5 shows the hold 2.6 as the structural equivalence to the claimed handle provided at a lower portion of the child buoyant body because the hole extends from the upper portion portion to the lower portion.  Additionally, the flat areas along the sides of the child buoyant body adjacent to the sinking groove 2.4 as the structural equivalence to the claimed cutout portions disposed at a side portion of the child buoyant body to reduce space.

Addressing claim 13, fig. 8 shows a child body, which includes the portion 2 and portion 4, has a different size than the child bodies in figs. 11, 13, 15 and 17 that satisfy the limitation of current claim.

Claim(s) 1-2 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (KR20150098122) with provided machine English translation and further evidence provided by www.thefreedictionary.com.
Addressing claims 1 and 9-10, Hong discloses a solar panel support, comprising:
	a buoyant body that supports the solar panel 16, wherein the buoyant body comprises a parent buoyant body 10 having a coupling hole 12 to ass therethrough; and
	a child buoyant body (40, 41, 42 and 43 in figs. 4a-4d, respectively) detachably and fittedly inserted to the coupling hole (fig. 5),
	wherein a frame insertion hole 410, to which a structure frame connecting and supporting a plurality of buoyant bodies is coupled (fig. 6), is formed at an upper portion of the child buoyant body (fig. 6 shows the insertion hole is formed at the upper and lower portion of child buoyant body, which meets the limitation of current claim),
	wherein the structure frame 411 is inserted over the child buoyant body (the word “over” is interpreted to include the definition “upon the surface of” according to thefreedictionary.com; in instant situation, the structure frame 411 is inserted upon the surface of the child buoyant body, which meets the limitation of current claim) and into the frame insertion hole (fig. 6).

Addressing claim 2, fig. 5 shows a plurality of coupling holes are arranged in vertical and horizontal directions, and the child buoyant bodies are coupled to the coupling holes, respectively.

Addressing claims 11-12, figs. 4a-4d disclose any part of the child buoyant body that is structurally capable of providing grip as the structural equivalence to the claimed handle provided at a lower portion of the child buoyant body.  Figs. 4a-4d further disclose flat portions along the periphery of the child buoyant bodies that correspond to the claimed cutout portions disposed at side portions of the child buoyant body to reduce space.

Addressing claims 13-14, figs. 4a-4d and 5show the child buoyant bodies coupled to the plurality of coupling holes are defined in different sizes and the plurality of child buoyant bodies are defined such that a size of the child buoyant body 43 disposed at an outer edge portion is larger than that of the child buoyant body 40 disposed at the center portion.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/06/2022